Citation Nr: 0335989	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
hypopharyngeal squamous cell carcinoma, status post left 
radical neck dissection with partial pharyngectomy and total 
laryngectomy. 

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for left thyroid 
lobectomy.

4.  Entitlement to service connection for loss of teeth. 

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to service connection for cancer of the 
prostate gland. 

7.  Entitlement to service connection for Type II diabetes 
mellitus.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1949 to 
November 1952.  

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the service 
connection claims sought on appeal.  The veteran entered 
notice of disagreement with this decision in December 2002; 
the RO issued a statement of the case in March 2003; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in April 2003.  

In his VA Form 9 (substantive appeal) received in April 2003, 
the veteran indicated that he wanted a hearing before a 
member of the Board at the RO (also known as a "Travel 
Board" hearing).  In a May 2003 VA Form 646, and on a June 
2003 memorandum, the veteran's representatives likewise 
reflected the veteran's request for a Travel Board hearing.  
On a Statement in Support of Claim form dated on September 
17, 2003, the veteran wrote that he would like to keep the in 
person hearing with a member of the Board that was scheduled 
for December 2003.  A letter from the RO to the veteran, 
dated on September 19, 2003, reflects that the veteran was 
advised that a Travel Board hearing had been scheduled for 
him for December 8, 2003, and requested the veteran to 
confirm that he would be able to appear for the scheduled 
hearing in December 2003.  In a Statement in Support of Claim 
received on September 26, 2003, the veteran again wrote that 
he would be present at the Travel Board hearing, and 
submitted the "HEARING CONFIRMATION" that he would be 
present for a Travel Board hearing scheduled for December 8, 
2003.  The veteran responded again in October 2003 that he 
wanted to keep the in-person hearing with a member of the 
Board that had been scheduled for December 2003. 

An October 15, 2003 letter from the RO to the veteran 
informed the veteran that his Travel Board hearing scheduled 
for December 2003 had been cancelled due to the 
unavailability of service officers because of a convention.  
The October 15, 2003 letter advised the veteran that, unless 
VA heard otherwise, the veteran's name would remain on the 
list of those who desired a Travel Board hearing.  A notation 
that was made on the September 19, 2003 RO letter reflects 
that the December 2003 Travel Board hearing had been 
cancelled.  

An October 17, 2003 letter informed the veteran that a video 
conference hearing had been scheduled for October 29, 2003.  
The record thereafter does not reflect that the appellant 
otherwise waived the right to a Travel Board hearing.  The 
record does not reflect that the veteran returned a "BVA 
HEARING CONFIRMATION" form that outlined the hearing 
options.  A Report of Contact with the veteran's 
representative dated on November 7, 2003 reflects a request 
to advance the veteran's case on the Board's docket, but does 
not indicate a waiver of Travel Board hearing.  

While the veteran failed to appear for a video conference 
hearing scheduled for October 29, 2003, the record does not 
reflect that the veteran elected a videoconference hearing in 
lieu of a Travel Board hearing.  Moreover, in light of the 
confusion in the scheduling of the dates of the December and 
October 2003 Travel Board hearings, the short notice given to 
the veteran (less than 12 days) of the rescheduled October 
2003 hearing, and the consistent requests of record by the 
veteran for a Travel Board hearing, based on the record, the 
Board cannot find that the veteran has waived the right to a 
Travel Board hearing or has otherwise requested another type 
of hearing in lieu of a Travel Board hearing.  For these 
reasons, the RO should schedule the appellant for a hearing 
before a member of the Board at the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  If it is the veteran's intent to waive the right to 
a Travel Board hearing, he should do so clearly in writing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.  The claims file should 
then be returned to the Board in 
accordance with current appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


